DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on June 18, 2020.  These drawings are acceptable.
Information Disclosure Statement
The Applicant has submitted more than 1900 references.  They have been considered as stated in MPEP §609.05(b):
The information contained in information disclosure statements which comply with both the content requirements of 37 CFR 1.98 and the requirements, based on the time of filing the statement, of 37 CFR 1.97 will be considered by the examiner. Consideration by the examiner of the information submitted in an IDS means that the examiner will consider the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO/SB/08A and 08B or its equivalent mean that the information has been considered by the examiner to the extent noted above.

Claim Objections
Claims 44 and 52 are objected to because of the following informalities:  Claim 44 should depend from claim 32 in order to provide antecedent basis for “said first modality” and “said second modality”.  For examination purposes, it has been assumed that claim 44 depends from claim 32.  Claim 52 should depend from claim 32 in order to provide antecedent basis for “said first modality” and “said second modality”.  For examination purposes, it has been assumed that claim 52 depends from claim 32.  Appropriate correction is required.
Allowable Subject Matter
Claims 31-43, 45-51, and 53-54 allowed.
Claims 44 and 52 are objected to because of informalities, but would be allowable if rewritten with the informalities corrected.
The following is an examiner’s statement of reasons for allowance:
Claims 31-43, 45-51, and 53-54 are allowed, and claims 44 and 52 contain 
allowable subject matter because none of the prior art of record discloses or suggests multiple cell dedicated substantially power maximum photovoltaic power point converting the DC photovoltaic input into a converted DC photovoltaic output; and maximum photovoltaic power point multi mode controlling the photovoltaic DC-DC converter while the photovoltaic DC-DC converter converts the DC photovoltaic input into the converted DC photovoltaic output, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patents of Dwelley et al. (6,166,527) and Notman (6,834,967), and the US patent application publication of Nino (2005/0218875), disclose similar buck-boost converter circuits but do not disclose maximum photovoltaic power point conversion or substantially power maximum photovoltaic power point converting a DC photovoltaic input into a converted DC photovoltaic output.
This application is in condition for allowance except for the following formal matters: 
See the informalities set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/           Primary Examiner, Art Unit 2836